Citation Nr: 0629769	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  04-24 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
 the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder to include as secondary to the service connected 
residuals of fracture of right tibia and fibula.

2.  Entitlement to service connection for a low back disorder 
to include as secondary to the service connected residuals of 
fracture of right tibia and fibula.

3.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of fracture of the right tibia 
and fibula.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied 
entitlement to service connection for a back disorder and for 
a left knee disorder and continued a 20 percent evaluation 
for service-connected residuals of fracture of the right 
tibia and fibula.  

The veteran presented testimony at a personal hearing in 
October 2004 before a Decision Review Officer at the RO.  A 
copy of the hearing transcript was attached to the claims 
file.

At a VA examination in September 2003 the veteran alleged 
that his claim was due to weakness of the left foot with 
inability to bear weight for one and one-half hours.  This 
informal claim for entitlement to service connection for a 
left foot disorder to include as secondary to his service-
connected right leg disorder is referred to the agency of 
original jurisdiction for appropriate development.

The issue of entitlement to service connection for a left 
knee disorder to include as secondary to the service-
connected residuals of a fracture of the right tibia and 
fibula is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's low back 
disorder either had its onset in service or preexisted 
service and was permanently worsened therein, that 
degenerative joint disease or an organic disease was 
diagnosed within one year after his separation from service, 
or that a low back disorder is the result of a service-
connected disability.

2.  The competent and probative medical evidence of record 
shows that the veteran's residuals of fracture of the right 
tibia and fibula more nearly approximate impairment due to 
malunion of the tibia and fibula with marked knee or ankle 
disability.  Nonunion of the tibia and fibula with loose 
motion, requiring a brace, is not shown.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active military service, is not secondary to a service-
connected right leg disorder, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. § 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2006). 

2.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for a 30 percent disability evaluation, 
but no more, for service-connected residuals of fracture of 
the right tibia and fibula are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.71a, Diagnostic Code (DC) 5262 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003; a rating 
decision in September 2003; and a statement of the case in 
May 2004.  The July 2003 letter discussed specific evidence 
received in support of the claims, the particular legal 
requirements applicable to the claims, the evidence for which 
the appellant was responsible, and the evidence VA would 
obtain.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the supplemental statement 
of the case issued in April 2005.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the issues decided herein.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.


II. Service connection for a low back disorder

A.  Pertinent legal criteria 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).

Where a veteran served continuously for 90 days or more and 
arthritis or an organic disease of the nervous system becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. § 3.307, 3.309 (2006).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).


B. Factual background and analysis

The veteran seeks entitlement to service connection for a low 
back disorder which he claims also incurred at the time of a 
motorcycle accident in service or is secondary to his 
service-connected right leg disorder.

Service medical records show complaints of back pain in June 
1978 which were related to a urology condition.  At the time 
of a motorcycle accident in service in March 1978, in 
addition to the fracture of the right tibia and fibula, 
abrasions were noted; however, none were noted on his back.  
There were no complaints, findings or diagnosis of a back 
disorder on subsequent examinations for treatment of his 
right leg due to the motorcycle accident.  Moreover, in the 
report of medical history to accompany a Medical Board 
examination in July 1979, the veteran denied having recurrent 
back pain.  The clinical evaluation was normal for his spine.  
Thus, a chronic back disorder is not shown in service.  

A VA x-ray of his thoracic and lumbosacral spine in May 1980 
revealed normal curvature and alignment.  There was no 
evidence of old or recent facture or dislocation.  The 
intervertebral spaces were of normal height and all articular 
surfaces were smooth.  No destructive lesion was seen.  

VA outpatient treatment records show complaints of back pain 
in November 1983 and October 1984.  VA outpatient treatment 
records show that in September 2001 the veteran sought 
treatment for complaints of low back pain for approximately 
one month and he was evaluated in urology for these 
complaints.  In June 2002 he complained of moderate low back 
pain with radiation to the right leg.  The assessment was low 
back pain rule out muscular spasm.  Medication was 
prescribed.  

A September 2002 entry notes that the veteran had chronic low 
back and upper back pain.  At that time he was most 
symptomatic on the right side above the shoulder blade.  He 
had this pain for the last one to two years associated with 
driving long distances (2 hours) related to work.  He related 
this pain to his lower extremity service connected condition.  
He claimed that when he began walking with the cast after six 
months, it caused postural derangement, where he leaned and 
placed all his weight on the left.  As he habituated to this 
posture he began having pain in his left heel and right back 
and extremities.  He was unable to bear as much weight on the 
right side because it felt uncomfortable.  Range of motion of 
his back was normal except that rotation of his trunk 
produced central low back pain.  The leg length was 83 cms on 
the right and 84 cms on the left.  The impression was adult 
male with right trapezius-scapula myofascial pain associated 
with postural imbalance.  A request for a prosthetic plastic 
shoe insert for the right side was made.

In April 2003 the veteran sought emergency acute care 
treatment for back pain and the examination noted evidence of 
tenderness to palpation to paraspinal lumbar muscles with 
decrease in flexion.  The impression was acute back pain 
secondary to lumbar discogenic disease.  He was referred to 
physical therapy for a "STC" fitting and gait training.  

Later in April 2003 the veteran was seen with evidence of 
lower back pain.  He complained of progressive pain and also 
evidence of paresthesias in both posterior aspects of legs up 
to the ankle.  Previous x-rays were suggestive of 
degenerative disc disease (DDD).  He was prescribed 
medication.  In August 2003, he talked about coping with 
chronic back pain and the finding of a recent back MRI 
showing possible various causes.  

Although VA outpatient treatment records show complaints of 
lower back pain, these records do not link the back pain to 
service or to the service-connected right leg disorder.

At a VA Compensation and Pension (C&P) examination of the 
spine in September 2003, the veteran gave a history of low 
back pain that had started approximately 12 years earlier.  
He related a history that he had injured his lower back in 
1992 while lifting a heavy object while working as a 
maintenance mechanic in New York.  As a result, he received 
worker's compensation disability benefits.  To his best 
memory, he did not recall visits to Sick Call due to low back 
pain.  He described the location and distribution of the pain 
and stated that he used prescribed medication as needed for 
the pain.  During the preceding year, he had eight acute 
flare-ups of pain which functionally impaired him and for 
which he sought medical treatment.  He received intramuscular 
injections.  He was able to walk unaided and used a one point 
cane approximately 35 percent of the time for ambulation.  He 
did not use crutches or a walker.  

He used a lumbosacral corset 65 to 70 percent of the time 
with no pain control but with adequate movement and posture.  
He did not recall how far or how long he could walk.  There 
was no history of traumas and no history of surgeries to the 
lumbar spine.  

The clinical findings were recorded.  He had a normal lumbar 
spine, lower limbs and a slow guarded gait, although he could 
walk unaided.  There was no leg discrepancy.  A MRI of the 
lumbar spine in July 2003 showed lumbar disc disease.  

The diagnosis was straightening of the lumbar lordosis 
suggesting muscle spasm, L2-3 desiccated posterior concentric 
bulging disc with associated small broad base central, 
slightly eccentric towards the left side, disc protrusion.  
The examiner noted that the veteran had reported receiving 
worker's compensation due to a job related injury.  The 
examiner opined that the veteran's present low back disorder 
was not at least as likely as not related to the service-
connected right knee condition residual fracture of the tibia 
and fibula.  

VA outpatient treatment records show that in August 2004 the 
veteran provided a history of having been in a motorcycle 
accident in service.  According to the veteran he had right 
knee surgery and as a result his right knee is slightly 
shorter.  He did not have low back pain until he reached the 
age of 35.  Later he was found to have multiple herniated 
nucleus pulposus and other disc disease.  Since he had the 
knee surgery he put all his weight on his left side provoking 
pain on the leg and heel which had increased through time.  
This medical evidence, however, does not provide a link 
between a low back disorder to service or to symptomatology 
since service.

The veteran testified in October 2004 as to the symptoms and 
manifestations of his low back disorder.  He claimed that 
after the motorcycle accident in service, he did have 
problems with his back but he never thought seriously about 
his back.  He testified that he continued to have back 
problems and then while performing his job, his back went out 
or gave him problems.  He went to the hospital and a 
herniated disc was diagnosed.  

Although the veteran claims that he injured his back in 
service in a motorcycle accident, in August 2004, the veteran 
stated that he did not have low back pain until age 35.  As 
evidence of record shows he was born in 1958, this would 
indicate that onset of back pain was approximately in 1993, 
many years after separation from service.  In view of the 
lengthy period without evidence of treatment or diagnosis, 
there is no evidence of a continuity of symptomatology, and 
this weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).

The Board has considered the veteran's statements and 
acknowledges that he is competent as a layperson to report 
that as to which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, 
competent to offer his medical opinion as to cause or 
etiology of the claimed disability, as there is no evidence 
of record that the veteran has specialized medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opinion on matter 
requiring medical knowledge"); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran's statements are not competent 
medical evidence as to a nexus between his claimed current 
disorder of lumbosacral myofibrositis and active service, or 
as to claimed continuity of symptomatology demonstrated after 
service.  

The documentary record is of high probative value.  The 
competent medical evidence shows no link between a current 
low back disorder and service, symptomatology since service, 
or a service-connected disorder which is a basic requirement 
under the law for granting service connection.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim of entitlement to service 
connection for a low back disorder secondary to service-
connected residuals of fracture of right tibia and fibula.  
There is no competent medical evidence that the veteran 
currently has a low back disorder which has been linked to 
service or to a service-connected disability.  No probative, 
competent medical evidence exists of a relationship between 
any currently claimed low back disorder and any continuity of 
symptomatology asserted by the veteran.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom. McManaway v. 
Principi, 14 Vet. App. 275 (2001) (per curiam); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997). 

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that a 
current low back disorder is a result of an injury or disease 
in service.  Therefore, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


III. Increased rating for residuals of fracture of right 
tibia and fibula

A.  Pertinent legal criteria 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. 4.2, 4.41.  

The Board notes that, where an increase in a service-
connected disability rating is at issue, the present level of 
disability is of primary concern.  Although review of the 
recorded history of a service-connected disability is 
important in making a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Nonunion of the tibia and fibula of either lower extremity 
warrants a 40 percent evaluation if there is loose motion 
requiring a brace.  Malunion of the tibia and fibula of 
either lower extremity with marked knee or ankle disability 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, DC 5262 
(2006).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
the disability under more than one diagnostic code; however, 
the critical element in permitting the assignment of multiple 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board observes that the words "slight," "moderate," and 
"marked" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

For VA purposes, normal flexion and extension of a knee is 
from zero degrees of extension to 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II (2006).

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent rating.  A 10 percent rating requires that 
flexion be limited to 45 degrees.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  A 30 percent 
rating requires that flexion be limited to 15 degrees.  38 
C.F.R. 4.71a, DC 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating is 
warranted when extension is limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  A 50 percent rating requires that extension be 
limited to 45 degrees or more.  38 C.F.R. 4.71a, DC 5261.

Normal ankle joint motion is from 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II (2006).

Limited motion of the ankle warrants a 10 percent rating when 
moderate, and a 20 percent rating when marked.  38 C.F.R. § 
4.71a, DC 5271 (2006).   

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

B.  Factual background and analysis

The veteran seeks an increased evaluation for his service 
connected residuals of right tibia and fibula.  He claims 
that his medical condition has worsened considerably and 
warrants a higher evaluation.    

Service medical records show that the veteran was involved in 
a motorcycle accident in service in March 1978 and sustained 
a right open knee injury as well as a closed right tibia and 
fibula midshaft fracture.  After initial treatment he 
ambulated in a cast.  The right tibia/fibula fracture failed 
to heal and a bone graft was performed, with follow-up 
casting, and the fracture eventually healed.  He continued to 
have pain in the right leg and was presented for a medical 
board.  A Physical Evaluation Board determined that he was 
unfit for retention because of continued pain of the right 
leg following a healed fracture.  

After review of the service medical records and the report of 
a VA examination in June 1980, the RO granted entitlement to 
service connection in an August 1980 rating decision for 
residuals of a fracture of the right tibia and fibula and 
assigned a 10 percent evaluation effective from November 
1979.  After further review, in a March 1982 rating decision 
the RO assigned a 20 percent evaluation effective from 
November 1979 for moderate knee impairment based on positive 
Drawer sign and some restriction of motion with the right 
knee being larger in circumference than the left.  The 20 
percent evaluation was continued in an August 1984 and an 
October 1984 rating decision.  

In April 2003, the veteran sought an increased evaluation.  
VA outpatient treatment records show complaints of right leg 
pain.  X-rays in July 2000 of the right ankle show mild 
osteopenia.  The articular spaces were well preserved.  No 
fractures or dislocations were detected.  X-rays in February 
2001 of the right leg showed evidence of healed fractures of 
the shaft of tibia and fibula.  No acute fracture lines were 
detected.  There was no evidence of tibiotalar dislocation.  
The impression was old fractures of the shaft of tibia and 
fibula.  

At a VA Compensation and Pension (C&P) examination in 
September 2003, the veteran complained of intermittent 
moderate right knee pain on the anterior aspect and at the 
center.  He had no other complaints of the right knee.  He 
was not taking a painkiller and took medication for severe 
pain as needed.  During the preceding year, he had no visits 
to an emergency room due to severe right knee pain.  
Precipitating factors for the knee pain were bending, 
squatting and lifting objects.  He had no acute flare-ups of 
pain of the right knee which functionally impaired him.  He 
could walk unaided and used a one point cane for short and 
long distances.  He was not using orthopedic shoes.  He had 
no episodes of dislocation or recurrent subluxation of the 
right ankle or right knee.  He did not have inflammatory 
arthritis or constitutional symptoms.  There was no 
prosthesis.

The veteran related that he was receiving workers 
compensation due to a job related injury of a herniated disc 
in New York in 1992.  He was unemployed since eight months 
earlier.  

Range of motion of the right ankle was dorsiflexion to 10 
degrees and plantar flexion to 45 degrees.  There was no 
objective evidence of painful motion on all movements of the 
right ankle.  There was no instability of the right ankle.  
There was no objective evidence of edema, effusion, weakness, 
redness, heat or guarding of movement of the right ankle.  
There was mild weakness of the right ankle dorsiflexor 
muscles, extensor hallucis longus with a muscle strength 
graded 4/5 which was good.  The VA examiner commented that 
the veteran was not additionally limited by pain, fatigue, 
weakness or lack of endurance following repetitive use of the 
right ankle.  

His right knee had flexion to 140 degrees and extension to 0 
degrees with painful motion on the last degree of the range 
of motion measured.  He had a positive patellar grinding test 
and positive crepitation.  There was no objective evidence of 
edema, effusion, weakness, redness, heat or guarding of 
movement of the right knee.  There was moderate objective 
evidence of painful motion on all movements of the right knee 
following repetitive use.  There was anterior instability of 
the right knee joint with a strongly positive anterior drawer 
test.  There was no medial lateral instability or posterior 
instability of the right knee joint.  There was mild weakness 
of right knee extension muscle quadriceps with a muscle 
strength graded 4/5.  There was no ankylosis, no leg 
discrepancy and no prosthesis.  There were no constitutional 
signs for inflammatory arthritis.   

The veteran was additionally limited by pain, fatigue, 
weakness or lack of endurance following repetitive use of the 
right knee at the examination.  He had had no acute flare-ups 
of knee pain during the previous year, although he suffered 
from chronic pain.  This had a major functional impact with 
difficulty bending, squatting, lifting objects, standing, 
walking or going upstairs.  He had a normal gait cycle.

The veteran testified in October 2004 as to the symptoms of 
his right leg disorder and the effect on his daily life.  He 
described using an elastic knee brace.  

At a VA C&P examination in January 2005, the veteran 
complained of pain in his right leg, accompanied by weakness, 
fatigability and lack of endurance for his ambulation.  He 
took prescribed medication with mild relief and no side 
effects.  He claimed to have periods of flare-up of pain and 
weakness in his right leg, with a severity of 10/10 with a 
frequency of three or four times per month and duration of 
two to three hours.  He related that prolonged ambulation, 
standing or sitting, exacerbated pain in his right leg.  For 
alleviation, he took medications and bed rest.  A flare-up 
resulted in inability to climb stairways, to ambulate, to 
squat or to stand.  He used a one-point cane and a knee brace 
for his ambulation.  He had no episodes of dislocation or 
recurrent subluxation or symptoms of inflammatory arthritis.  
He was independent in self-care and activities of daily 
living.  

His right knee showed a varus deformity described as 
congenital.  The right knee had flexion from 0 to 140 
degrees, which was painful from 100 to 140 degrees; and 
extension to zero degrees which was painful in the last 10 
degrees.  A stability test for varus-valgus was negative.  A 
stability test, for anterior and posterior cruciate 
ligaments, showed a positive anterior-drawer test in the 
right knee.  McMurray's test was negative.  Strength in the 
right leg showed a manual muscle testing of 4/5 for the right 
quadriceps.  When the veteran squatted repetitively, this 
caused pain in the right leg.  

Inspection of the right ankle and right knee showed no edema, 
no effusion, no swelling and no heat.  There was an unusual 
shoe wear pattern in the right side showing some wasting in 
that area.  No anklyosis was present in the right knee or 
right ankle.  There was no leg discrepancy.  There were no 
signs for inflammatory arthritis of the right knee or right 
ankle.  There was no prosthesis.  

The veteran's right ankle showed dorsiflexion from 0 to 20 
degrees, which was painful from 10 to 20 degrees.  Plantar 
flexion was from 0 to 45 degrees, painful in the last 20 
degrees.  There was not any varus or valgus angulation of the 
os calcis.  When he stood on his heel and toes this caused 
pain in his right foot.  

X-rays in January 2005 of the tibia and fibula showed old 
healed fractures of middle third of right tibia and fibula 
with mild deformity and mild soft tissue edema.  

The diagnoses were status-post fracture of right tibiofibular 
area, patellofemoral dysfunction of right knee, and clinical, 
congenital bilateral knee genu varum deformity.  

Upon review of the record, the Board finds that the medical 
evidence of record demonstrates additional functional loss to 
warrant an increased evaluation.  In order to warrant a 30 
percent evaluation under Diagnostic Code 5262, the next 
highest rating available for impairment of tibia and fibula, 
the veteran's right leg disability would have to be 
manifested by marked knee or ankle disability.  The medical 
evidence of record shows symptoms due to the residuals of a 
fracture of the right tibia and fibula that more nearly 
approximate the criteria for a 30 percent rating, but no 
higher.  The evidence of record shows that the fracture of 
the right tibia and fibula has healed.  The veteran primarily 
has complaints of right knee and ankle pain and flare-ups of 
pain and weakness in his right leg.  The recent medical 
evidence of record shows no loss of range of motion of the 
right ankle or the right knee but the veteran has pain with 
movement of the right knee and right ankle and pain with 
repetitive use.  Osteopenia in his right ankle was shown by 
x-ray evidence.  Although he denied having episodes of 
dislocation or recurrent subluxation, he has anterior 
instability of the right knee joint confirmed by a positive 
anterior Drawer test in the right knee.  The December 2005 VA 
examiner commented that the veteran's unusual shoe wear 
pattern in the right side indicated wasting in that area.  In 
addition, the objective evidence of record shows he uses both 
a cane and a right knee elastic brace in order to ambulate.  

Therefore, the Board finds that, considering the impairment 
caused by the veteran's service-connected right leg 
disability, his complaints regarding the right knee and right 
ankle and the objective findings regarding the right knee and 
right ankle, a 30 percent rating under DC 5262 is warranted 
for the service-connected residuals of right tibia and fibula 
fracture.  The most recent VA examinations may reasonably be 
interpreted as showing chronic right leg disability 
consisting of marked right knee or ankle disability, as 
required for a 30 percent rating.  Applying the benefit-of- 
the-doubt rule, 38 U.S.C.A. § 5107(b), the Board finds the 
evidence shows the veteran's disability from residuals of 
fracture of the right tibia and fibula is manifested by 
impairment equivalent to marked knee or ankle disability 
which such supports an increased rating to 30 percent for his 
service-connected right leg disability.  

The Board has considered whether a 40 percent evaluation 
under DC 5262 is warranted, however, nonunion of the tibia 
and fibula is not shown and loose motion requiring a brace is 
not shown.  Therefore, the weight of the evidence is against 
a higher 40 percent evaluation.    

The veteran's primary complaint regarding his right leg is 
pain with excess use.  Although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, the 
rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In short, the 
Board finds that the degree of pain described by the veteran 
is sufficiently contemplated by the assigned 30 percent 
evaluation in this decision under Diagnostic Code 5262.

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds the Board finds that the 30 percent 
evaluation assigned herein adequately reflects the clinically 
established impairment experienced by the veteran.  

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required frequent periods of hospitalization 
for residuals of right tibia and fibula fracture.  There is 
no indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical.  In sum, the schedular rating criteria are 
adequate for evaluating this case.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

Service connection for a low back disorder, to include as 
secondary to the service-connected residuals of fracture of 
the right tibia and fibula, is denied.

A 30 percent disability evaluation, but no more, for 
residuals of fracture of right tibia and fibula is granted, 
subject to regulatory criteria applicable to payment of VA 
monetary awards. 


REMAND

In his claim received in April 2003, the veteran seeks 
entitlement to service connection for weakness and recurrent 
pains on his left knee which are caused by his service-
connected right leg disorder.  

Evidence of record shows that the veteran has complained of 
right lower extremity pain that improved by using more the 
left extremity which resulted in left lower extremity pain.  
He has stated that since he had the knee surgery in service, 
he put all his weight on his left side provoking pain on that 
side which had increased over time.  The veteran testified in 
October 2004 that his service-connected right leg had 
generated severe problems with his left leg.  He could not 
recall exactly the date of onset but perhaps after he was 35 
years old, he began to experience problems.  He claimed that 
his right leg was shorter and he leaned toward his left side.  
He had not received treatment for his left knee.  

At a VA examination of the joints in September 2003, the 
diagnosis was clinical congenital bilateral knee genu varum 
deformities (bowed legs).  The examiner opined that the 
veteran's left knee condition diagnosed at the examination 
was a congenital deformity not at least as likely as not 
related to his service-connected right knee condition 
(residuals fracture of the tibia and fibula).  This opinion, 
however, does not address whether the service-connected 
residuals of a fracture of the tibia and fibula have 
aggravated a nonservice-connected disability.  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c), 4.9 (2006).  Many such defects, however, 
can be subject to superimposed disease or injury.  The U. S. 
Court of Appeals for Veterans Claims has held that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Accordingly, further development for a 
medical opinion as to whether the service-connected residuals 
of a fracture of the tibia and fibula have aggravated a 
nonservice-connected left knee disability is needed prior to 
appellate review.  VA's duty to assist a claimant includes 
providing a medical examination or to obtain a medical 
opinion when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination of the joints to 
determine the nature and etiology of his 
claimed left knee disorder.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination. 

The examiner should diagnose all current 
left knee disorders.  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran suffers from any left knee 
disability that 1) can be directly related 
to service or to any symptoms shown in 
service; 2) is proximately due to or the 
result of his service-connected right leg 
disorder; or 3) is aggravated by his 
service-connected right leg disorder.   

The Board notes that temporary and 
intermittent flare-ups of any condition 
would not itself constitute aggravation, 
unless the underlying condition is 
considered to have gotten worse.

If any medical opinion cannot be given on 
a medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  

2.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
a left knee disorder to include as 
secondary to service-connected residuals 
of a fracture of the right tibia and 
fibula.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY C. PELTZER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


